Gaynor, J.
(concurring):
I concur, but not in the statement that the violation of the ordinance was “ some evidence of negligence ”. It was the evidence, and sufficient evidence, of -negligence. Its violation caused the *119injury. The piece of rock could, not have got away if the ordinance had been obeyed. The phrase is misleading and inapplicable. If an injury happens from a violation of an ordinance or a statute obligation, it is the same as if it happened from a violation of a common law obligation. The violation is no more “ some evidence of negligence ” in the one case than in the other. This ordinance required a prescribed, cover over the blast which would prevent the flying pieces of rock, and it was not furnished and used.
Judgment and order unanimously affirmed, with costs. ,